Citation Nr: 1335945	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-15 842	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for left leg disability.

3.  Entitlement to service connection for a left hip disability as secondary to a left knee disability.

4.  Entitlement to service connection for a right hip disability as secondary to a left knee disability.

5.  Entitlement to service connection for a right knee and leg disabilities as secondary to a left knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, had active service in the Army Reserve from February 1956 to February 1958 and from December 6, 1961, to January 31, 1962.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, in June 2011, in August 2011, in July 2012, and March 2013, the Board remanded the claims for further development.  
 
As the opinion obtained pursuant to the March 2013 remand directives is insufficient, the appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


REMAND

The Veteran is seeking service connection for a left knee disability, which he asserts he incurred in service, and which has resulted in or contributed to his other claimed orthopedic disabilities.





The evidence of record is insufficient to decide the appeal on the question of aggravation of a preexisting left knee disability, which the Veteran reported he incurred in a motor vehicle accident at the age of 12.  See Horn v. Shinseki, 25 Vet. App. 231, 237 (2012) (holding that in the absence of a contention that the appellant never made statements, reporting a pre-service disability attributed to him, the statements alone may rebut the preexistence prong of the presumption of soundness); see Doran v. Brown, 6 Vet. App. 283, 286 (1994) (the presumption of soundness was rebutted by clear and unmistakable evidence consisting of the appellant's own admissions of a pre-service disability).

A decision on the remaining claims is deferred until the claim of service connection for a left knee disability is finally adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA physician, who has not previously examined the Veteran, to determine:

Whether the left knee disability, which preexisted service and was characterized by the Veteran as recurrent annual episodes of locking and giving way, was aggravated by service. 

In formulating the opinion, the term "aggravation" means a permanent or irreversible worsening of the preexisting condition beyond natural progress as contrasted to a temporary worsening or intermittent flare-ups of symptoms.





Aggravation is not conceded if there was no increase in the preexisting condition on the basis of the evidence, pertaining to the manifestation of the disability before, during, and after service. 

If the preexisting left knee increased in severity in service, is there undebatable evidence that the increase in the preexisting condition during service was due to the natural progress of the preexisting condition? 

The VA examiner is asked to consider the significant facts of the case:  

In January 1957, the Veteran was admitted for left knee treatment after making a sudden twisting motion of his left knee, causing a locking episode.  

He reported that the side of his left knee had been struck in a motor vehicle accident when he was 12 years old, and that after three weeks of convalescence, he regained full range of knee motion.  However, he stated he had experienced annual episodes of locking and giving way, resulting in knee pain and limited knee function for several days, since the initial injury.  

At the time of treatment in January 1957, the Veteran demonstrated five degrees of flexion and walked with a rigid left leg.  After several days of convalescence, his left knee function returned.  





A diagnosis of a floating osteophyte was suggested, but left knee x-rays were normal.  A diagnosis of a torn medial meniscus with recurrent locking and giving way was then noted, but the orthopedic department later determined that the Veteran did not have a torn medial meniscus, but that his knee impairment was due to traumatic arthropathy.  Mild laxity in the cruciate ligament was noted.

In December 1957, the Veteran was readmitted for in-patient knee treatment when he experienced another painful locking episode of his left knee.  His left knee was placed in traction and treated with ice for five days, after which he regained knee function.  The assessment was left knee medial meniscus tear.

On VA examination in May 2013, the assessment was mild left knee degenerative joint disease, patellofemoral syndrome, and mild lateral instability.

2.  After the development is completed, adjudicate the claim of service connection for a left knee disability by aggravation of a preexisting condition, as well as the remaining service connection claims for the claimed secondary orthopedic disabilities.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.






The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



